Title: From Thomas Jefferson to George Weedon, 17 April 1781
From: Jefferson, Thomas
To: Weedon, George



Sir
In Council April 17th. 1781.

Before the Receipt of your Favour of the 11th. Major General Baron Steuben had through Colo. Senf communicated to me one from you to him on the same Subject with his opinion in which we concurred, that before Men to be marched from Williamsburg could possibly get to Fredericksburg the enterprize if meditated by the Enemy would be over, and that it would be impolitic to let  them see that detachments of that kind might break off our main Army. I hope the Militia on Patowmac and Rappahannock will be ready to receive the Enemy, who if we may trust our Intelligence have no regulars from Portsmouth with them. The Militia from Fauquier, Loudoun, Prince William and Fairfax are to remain in the field till the 7th of May unless sooner relieved, those of Loudoun and Fauquier by Men from their own Counties and those of Prince William and Fairfax from other Counties called on to be in the Field by the 1st. day of May.
By the same day we have called for a general force which we mean shall remain two Months in the field and thenceforth to relieve regularly once in two Months, reserving the right to keep the men a week longer than their two Months in Case the Reliefs should not be come in. Orders are given for purchasing the powder and lead from Mr. Beall, and the latter Article particularly we are desirous of getting wherever to be found. I am &c,

T. J.

